Mr. Presiding Justice Waterman delivered the opinion of the court. It did not appear upon the hearing that appellant had ever had any right, title or interest, legal or equitable, in or to the policy of insurance at one time issued bji the Fidelity and Casualty Company to Griffith Hunter. Mor did it appear that the settlement made by the Casualty Company with Hunter was not in good faith, or designed or intended in any way or wise to affect the rights of appellant. . The injury to appellant did not render the amount, or any portion thereof, for which appellant, by reason of said injury, might réco\rer a judgment against his employer, Griffith Hunter, a trust fund for the benefit of appellant, or a thing upon xvhich he had any right or claim. The obligation of appellant’s employer, because of his injury, xvas entirely to him. The obligation of the Casualty Company, under its policy, was entirely to Griffith Hunter and no one else. Bain v. Atkins, 181 Mass. 240. The case of Moses v. The Travellers’ Insurance Co., 49 Atl. Rep., 720, to xvhich our attention is called by appellant, contains nothing contrary to the opinion above expressed. . The decree of the Circuit Court dismissing the bill for the want of equity is affirmed.